DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 1
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Philadelphia                    40880 Allison, James Leslie
                               308178 Anderson, Melissa Anne
                                78832 Arculeo, Ronald J.
                                38664 Axelroth, Lynn Robin
                                02505 Bazelon, Richard L.
                               307974 Berry, Elvira Nonye
                                35145 Braverman, David L.
                                92980 Bullock Jr., Otis Linwood
                                28454 Busby, Leonard A.
                               319886 Carson, Seth Daniel
                                40222 Cavalieri, Cristina
                                84420 Circosta, Craig Michael
                                71260 Clark, Cynthia A.
                                51567 Colton, Jerrold Douglas
                               205212 Comerota Jr., Anthony James
                               317118 Crowell, Bradley Joseph
                               314005 Cummings, Kristen Belicia
                               202108 Dixon, Daniel Michael
                               201916 Esposito, Lesli Christine
                               200604 Felix, Lisa T.
                               310610 Flores, Chad Anthony
                               209820 Forman, Adam Jared
                                93372 Gabrynowicz, Jocelyn A. Catalano
                               201225 Gill IV, William Francis
                                66500 Goodwin, Charles Pearsall
                                51118 Groshens, Thomas E.
                                73835 Haase, David Strickler
                               314251 Higgins, Meghan A
                                67822 Hinton, Pamela Beth
                               317787 Hodgson III, C Clark
                                41373 Hwang, Sam Youl
                               316654 Jakob, Jeffrey Erik
                                65702 Jakubik, Mark Edward
                                83685 Jalon, Andres
                               204471 Jones Jr., Carl Elvis
                               310203 Jones, Sandra Karin
                                40672 Kaskey, John Evan
                                35468 Kattner, Conrad O.
                               316245 Kim, Eric Chanwoo
                               201675 King, Jonathan Robert
                                73604 Lafferty, Steven M.
                                81323 Lassiter, Duane Lamont
                                50701 Levine, Ari D.
                               311903 Lignana, Joshua Michael
                                37862 Linder, Eric J.
                                94865 Link, Robert Patrick
                               312867 Lyons, Samantha Rachel
                                90892 Madrid, Alvaro Javier
                                77291 Malone, Thomas Brian
                                83459 Matanovic, Stephan
                                81810 McBennett, Ellen
                               319691 McCaffrey, Ryan Austin
                               309791 Miller, Matthew Lucius
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 2
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Philadelphia( Continued )       65374 Milner III, C. George
                                55695 Moro, Diana L.
                                50734 Narcisi III, Laurence Anthony
                                30879 O'Brien, Bradley David
                                59322 Olofsson, Kristin M.
                                44455 Pansini, Michael O.
                               308538 Pendleton Johnson, Kimya Shani
                               313857 Perkins, Julia Diane
                               319517 Peruto, Samantha Nicole
                                57514 Peterson, Jennifer K.
                                78547 Ray, James L.
                                83155 Reavis, Sonte Anthony
                                80237 Risk, Jayne Y.
                                81011 Robertson, Steven E.
                                38993 Schoff, Paul J.
                                17568 Shapiro, David E.
                                65987 Shea, John Peter
                                81218 Short, Brian David
                                53199 Silver, Larry D.
                                86398 Simon, Amanda Rae
                                27634 Sprang, Kenneth Allyn
                               309150 Sullivan Jr., John Patrick
                               201969 Taylor, Robert Hunter
                                82475 Valvo, Joseph J.
                                68761 Vittorelli Jr., Donald L.
                                47017 Vuocolo, Diane E.
                               201064 Walters, Stephanie Teaford
                                52227 Weiss, Margery Ellen
                                60296 Wesoski, Mark Coleman
                               312604 Wilt, Charity Kristen
                               202947 Winning, Stephen Michael
                                34814 Wolfe, J. Matthew
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 3
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lancaster                      201826 McHale, Michael E
                               313243 Stout III, Raymond Ellsworth
                               205195 Wachinski, Nicholas John
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 4
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Northampton                     66536 Dethlefsen, Shawn Marie
                                28863 Edridge, Richard M.
                                38795 McLain, Erv D.
                                56546 Perrucci Jr., Angelo M.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 5
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Tioga                           33850 Banik, Stephen J.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 6
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Allegheny                       00376 Arch, John G.
                                20133 Bills Jr., George W.
                                55827 Bould, Roger Martin
                                93396 Brantley, Bryan C.
                               315673 Cooley, Craig Mitchell
                                93456 Cummings, Carey Lynn
                                51080 Dailey, Joyce Cullinan
                                11336 DeGrazia Jr., Basil M.
                                83047 Deasy, James Edward
                                44751 Fabiano, Philip Anthony
                                67619 Foster III, John K.
                                40298 Haycock, Cynthia J.
                               311134 Howley, Brian Hughes
                                85521 Kabbert, Richard Joseph
                               205607 Kish, Christian Miles
                                49502 Krahe, Linda DeNero
                                63205 Kranich, Jay Brett
                                89489 McEnteer, Patricia Eileen
                                60006 Nagel, Joel Matthew
                                35267 Opalinski, Christopher R.
                                93393 Powell, Brittany Erin
                                57882 Ramser, Joseph Andrew
                                79790 Reisinger, Kristen Marie
                               316552 Richardson, Padma K
                                81200 Scozio, John D.
                                24679 Shaw, Daniel F.
                                82379 Shulsky Jr., Terry A.
                                85030 Spatafore, Marcus Anthony
                                74924 Suher, Jeffrey L.
                               34615   Sweeney Jr., Thomas J.
                              312943   Szabo, Elizabeth Regina
                               79613   Thompson, Daniel James
                               81164   Viola, Laura
                               18129   Witchko, Richard Keith
                              203072   Wolski, Thomas C.
                               71506   Zurasky, Jamie Kay




DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 7
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Erie                            72643 Taylor, Garrett Arthur
                                70893 Zonna, Craig A.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 8
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Bucks                          313178 Allen, Marlene Ellen
                                46549 Boyd, Barbara Jan
                               205491 Bria, Jennifer A.
                               318327 Copain, Paula Christine
                               308127 Ezeife, Nnamdi
                                56942 Fleming, Beth Stern
                                31279 Friedman, Steven J.
                                84291 Kagan, Laurence M.
                                88116 Kelton, Katherine Marie
                                80705 Malik, Dean Hafeez
                                84898 McNelly, Robert J.
                                39455 Medaglio, Jeffrey Michael
                                76311 Meyers, Jonathan Conway
                                92090 Schirmer, Henry Louis
                                32580 Staub, Christopher
                                45535 Thum, William C.
                               208367 Young, Alissa C.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 9
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Northumberland                  30016 Michetti, Joseph Charles
                                41261 Targonski, Ann
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 10
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Cumberland                     316005 Baldock, Tiffanie Elizabeth
                                72604 Michak, George A.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 11
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Westmoreland                    61688 Bucci, Carol Ann
                                17327 Kukovich, Allen G.
                                42682 Maher, John Edward
                                86876 Senn, Eric K.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 12
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Luzerne                         55156 Bellino, John Anthony
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 13
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Dauphin                        316318 Bennett, Heather Nicole
                               29021   Dryer, Earl R.
                               52114   Malloy, Mary Gene




DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION      PAGE: 14
TIME: 15:29:24                       NON-COMPLIANT LAWYERS            USER ID:
jilgenfr
                                          ACTIVE
                                                                      REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Fayette                         17321 Kovach, Anthony John
                                89930 Wade, Jason R.




DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 15
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Chester                         87071 Alexander, Sharon Denise
                                33758 Bell, Craig M.
                                73766 Bendit, Richard Alan
                                81952 Cruice Jr., William P.
                                81311 Donohue, Vincent Thomas
                               310835 Evans, Deborah Ahern
                               306821 Frank, Daniel Morton
                                61914 Gallagher, John A.
                                48986 Gould, Aileen Allard
                                86251 Gray, Robert Joseph
                               317070 Huang, Fan
                                93939 La Fiura, Tara Grace
                                72858 McDonnell, Stephen R.
                                30515 O'Leary, Neil Joseph
                                94568 Paddick, Ryan Michael
                                61562 Rassman, Mark David
                               204258 Ricci, Justin Keith
                                80588 Shin, Alisa Marie
                                93903 Stackhouse, Daniel Louis
                                76094 Verduci, Paul
                                62030 Weil, Lynne Marie
                                33504 Wright II, John Beckley
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 16
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
York                            64177 DeArmond, Jackie J.
                                57242 Greene, Sandra Lynn
                                93960 Ruth, Jennifer Lynn
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 17
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Berks                           43003 Morning, Ingrid
                               209816 Roecker, Sarah Jane
                                30531 Weyl, Charles F.
                               310073 Womack, Ian George
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 18
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Washington                      90750 Matta, Gary John
                                68639 Shrager, Benita Sumey
                                93217 Toprani, Steven Matthew
                                72427 Wertman, Edward Walter
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 19
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Crawford                        23639 Spadafore Jr., Emil Michael
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 20
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lehigh                          54910 Casselle, Dawne Astride
                                45207 Knox, Joseph J.
                                42698 Nelthropp, Albert V. F.
                                29028 Perrucci, Michael J.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 21
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Delaware                        51970 Allie, James Michael
                               307798 Brown III, Robert Emmet
                                88896 D'Alessandro, Erica
                                75485 DeRosa, Kenneth
                                94661 Dugan, Michael Scholey
                               189581 Greim, David M.
                                77742 Guerin, Nicole Blanche
                               200357 Heenan, Stacy Beth
                                95122 Houldin, Mark Francis
                                75473 Jarvis, Geoffrey Coyle
                                75943 Maddaloni, Jennifer Holsten
                                49544 Malarick, Michael T.
                                79577 McFadden, Thomas A.
                                65137 Rizzo, Joseph F.
                               205220 Sexton, Kenneth Mark
                                20496 Strickler Jr., Charles S.
                                75389 Su, Yeechun
                               310236 Tingley, Lawrence Chandler
                                61338 Valz, Norman M.
                                67849 Vance, Brian Charles
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 22
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Susquehanna                     89858 Daly, Patrick Michael
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 23
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Mercer                          91912 Blauser, Dionis Elaine
                                66964 Ristvey, David A.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 24
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Montgomery                      43939 Allen, Anita L.
                                80465 Barragree, Wendy Lappin
                                66709 Bauer III, Paul A.
                                68589 Bloch, Wayne David
                                55754 Boyle, Brian D.
                                83718 Byerley, Nicole Jane
                                37206 Campbell, Charles W.
                                54607 Carroll, Brian R.
                                20039 Clement, Michael J.
                                77799 Cohen, Holly B.
                               209847 Diamond, Stuart
                               321713 Dugan, Thomas Michael
                                52530 Egan III, Thomas C.
                               207205 Gigliotti, Michael Philip
                                58456 Giordano, A. Christine
                                75937 Goldin, Ely
                               77802   Heaton, Jeffrey Charles
                               53686   Hofferman, Jeffrey D.
                              205939   Janick Jr., John Leon
                               69936   John, Michael Anthony
                               59713   Kessler, Andrew D.
                               79757   Kimmel, Wayne Douglas
                              322082   Knapp, Kevin Ryan
                               52915   Lyons, James Patrick
                               35530   Mann, Julie E.
                               63016   McCrea, Kevin M.
                               90849   Moretsky, Alexander
                              320246   Ostrove, Norman Paul
                              315670   Park, Joseph Seungmin
                               66636   Petersen, Vincent Erik
                               72625   Pisani, Michael B.
                               82009   Polsky, Scott David
                               81420   Ramage, Jeffrey Michael
                               50575   Salter, Dianne S.
                               94155   Sammin, Kyle Thomas
                               51481   Snyder, Jacob N.
                               14562   Switkay, Howard W.
                              204744   Thoen, Allan Andrew
                              203902   Tropiano, Nicolette Marie
                              208444   Volk, David Gregory
                               41360   Weinberg, Frederic Ivan
                               88450   Woodman, Ron L.
                               43811   Woodside, J. Stephen




DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 25
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Monroe                          47014 Verbonitz, Martha Ann
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 26
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lackawanna                     205644 Blewitt, Regina Marie
                               205494 Boyd, Ellen Jordan
                                92519 O'Malley, Jason M
                               311958 Ruane, Peter Agnone
                                91117 Siejk, John L.
                                36896 Walker, Paul Joseph
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 27
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Cambria                         15131 Wendekier, Raymond J.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 28
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Centre                71532   DeBoef, Anthony Gene
                      86323   Lucchesi, Faith Marie




DATE: 11/13/2018   PENNSYLVANIA CONTINUING LEGAL EDUCATION      PAGE: 29
TIME: 15:29:24              NON-COMPLIANT LAWYERS            USER ID:
jilgenfr
                                 ACTIVE
                                                             REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Butler                          70957 Andrews, Amy Jo
                                62637 Beacom, Stephen Mark
                               310247 Hammonds, Patrick
                                84784 Kapp, Lysle J.




DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION             PAGE: 30
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lawrence                        81946 Berezniak, Philip William
                                18244 Gettleman, Paul R.
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 31
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State                   317219 Alden, Elizabeth Ellen
                               321809 Andalkar, Manoj Ratnakar
                                57803 Assaf, Eugene Frank
                                37302 Atkins, Deana Elizabeth
                                30652 Bailey, Pamela Jean
                               322038 Barot, Kishen Y
                                50146 Barry Jr., Robert A. J.
                                72084 Beagles, Cynthia C.
                               208140 Brady, Beth Reed
                               310586 Brooks, Dustin Todd
                                71844 Budd, Kevin Michael
                               210286 Bullock, Fateen Anthony
                                91412 Cherner-Ranft, Meghan
                                94353 Chisholm, Patricia Louise
                                42647 Chiumento, Gary Carl
                                63377 Clarke, James F.
                                25899 Cohen, Robert T.
                               316824 Cole, Michael Walter
                                80681 Comegno II, John Bernard
                                56359 Connell, Elizabeth Ward
                                00251 Conner, Herbert B.
                               207969 Cook, Nathan Jerome
                               202600 Curtis, Michael Thomas
                                76167 De Bruin, Gary Francis
                               201621 DeYoung, Kristin Malee
                               316968 Derrick, Samuel Wesley
                               313107 Desai, Nikita Arun
                                68368 Detweiler, Donald James
                               207307 Dweck, H.P.Sean
                                90660 England, Margaret Fleming
                               205471 Everett, Cheron Daniell
                                38012 Fausto, Nicholas M.
                                65095 Fetter, Jeffrey M.
                               311567 Fischer, Maria
                                31933 Forsyth III, Andrew W.
                                79667 Friedrichs, Karl F.
                               203518 Fry, Gretchen Elaine
                                12466 Garrett, James Y.
                                86392 Garrity, Colleen Anne
                                66675 Geiger, Karen Ann
                                90085 Geiger, Valerie
                                45971 Gitlin, Lewis D.
                                17944 Goldstein, Jay Mark
                               321479 Goodman, Adam Scott
                                37936 Grabel, Morton Joel
                               321681 Grace, Christopher Donald
                                89370 Gray, Phillip Anthony
                               201882 Greenblatt, Michael E.
                               202567 Haber, Richard Peter
                               308487 Haley, Kenneth
                                88495 Hall, Stephen Edmund
                                24744 Harvis, Barry Michael
                               205394 Hayes, Phillip Michael
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 32
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State( Continued )      314966 Henninger, Brianne Michelle
                               204642 Hessinger, Gregory James
                               317339 Hilmy, Pauline Virginia
                               304879 Hoehn, Melissa J.
                               308574 Holmes, Malika Hollis
                                84538 Hopkins, Christopher D.
                               307772 Hordis, Steven
                               321502 Huber, Adam Jeffrey
                                39584 Johnston, Gordon Scott
                               304854 Juba, Mark Francis
                                69611 Kalson, Richard David
                                92076 Kearney, Sean J.
                                90088 Kehrli, Christopher Robert
                                85407 Kluchnick, Kimberley Stuart
                                86566 Kranz, Carolynn S.
                                72280 Kulpan, Bruce R.
                               312705 Lenti, Mary Elizabeth
                                91658 Lerner, Jeffrey David
                                88824 Lieberman, Ronald G.
                                71641 Lyons, Matthew Patrick
                                82430 Madden, John-Paul
                                93311 Magakyan, Karina A.
                                93074 Manganaro, Gabrielle
                               315474 Marlowe, Matthew
                                37046 Matey Jr., Edward J.
                                84225 Mayer, Christopher S.
                                82156 McAndrews Jr., Roland George
                               311012 McDaniel, Mary-Elizabeth
                                55224 McElroy, Carleen D.
                               202259 McGrory, Patrick M.
                               201187 McLaughlin 2nd, James Peter
                                77661 Misse, Maria
                                49031 Moore, Cornell
                               308399 Mountain, Gregory Alyn
                               320410 Navarro, Julio
                                94337 Nolan, John M.
                                52486 Nord, Michael D.
                                78802 Northcutt, Kimberly Michelle
                               203442 O'Malley, Kevin Michael
                               318660 Patrick, Andrew
                               201853 Pickering III, Frederick Butterfield
                                44637 Regula, Max Allen
                               201450 Reliford, Randolph Christian
                               308609 Rhoades, Julie L.
                                53381 Rosen, Evan S.
                               309449 Rosenthal, Daniel Jeffrey
                                92094 Russo, Jeffrey Michael
                               321071 Russoniello, Gina Maria
                                49369 Savage, Daryl Davinci
                                73712 Scavo, Cheryl Jaclyn
                               307568 Schmitt, Colin Michael
                                67331 Schultz, John Francis
                                95036 Smith, Ross Teele
DATE: 11/13/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 33
TIME: 15:29:24                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State( Continued )       48894 Smolka, Christopher J.
                                63933 Soriano, Enrico Castor
                                60239 Stein, Michael David
                                20187 Stern, Michael D.
                                31905 Strickland, William Leon
                                76590 Taney Jr., Francis Xavier
                                64393 Taylor, Daniel Paul
                                66880 Thoman, Todd H.
                                75591 Thomas Jr., John Francis
                               309681 Tiufekchiev, Michael Patrick
                                65903 Vietti, Vincent Anthony
                                86230 Volkman, Rachel
                                81176 Wiggins, Brett Eric
                                62867 Williams, Kevin Theodore
                                77344 Williams, Mark Stephen
                                27393 Wilson, Charles L.


              COUNT OF ATTORNEYS FOR ACTIVE   STATUS IS 404
DATE: 11/13/2018              PENNSYLVANIA CONTINUING LEGAL EDUCATION             PAGE: 34
TIME: 15:29:24                         NON-COMPLIANT LAWYERS                   USER ID:
jilgenfr
                               LIMITED IN-HOUSE CORPORATE COUNSEL
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 04302018 GROUP 1, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Delaware                       317381 Hamel, Kevin Raymond


              COUNT OF ATTORNEYS FOR LIMITED IN-HOUSE CORPORATE COUNSEL   STATUS IS 1


         TOTALS PER COUNTY:

              Philadelphia                         85
              Lancaster                             3
              Northampton                           4
              Tioga                                 1
              Allegheny                            36
              Erie                                  2
              Bucks                                17
              Northumberland                        2
              Cumberland                            2
              Westmoreland                          4
              Luzerne                               1
              Dauphin                               3
              Fayette                               2
              Chester                              22
              York                                  3
              Berks                                 4
              Washington                            4
              Crawford                              1
              Lehigh                                4
              Delaware                             20
              Susquehanna                           1
              Mercer                                2
              Montgomery                           43
              Monroe                                1
              Lackawanna                            6
              Cambria                               1
    Centre                            2
    Butler                            4
    Lawrence                          2
    Out Of State                    122
    Delaware                          1


TOTAL NUMBER OF LAWYERS REPORTED:   405